          Case 1:21-cr-00202-CJN Document 1 Filed 03/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :      Case No:
                                              :
               v.                             :      VIOLATIONS:
                                              :
RICHARD HOLMAN,                               :       18 U.S.C. § 201 (Bribery)
                                              :
                                              :
                                              :
                                              :
                                              :
               Defendant.                     :


                                        INFORMATION

The United States Attorney Charges that:

                                            Count One

       From on or about July 1, 2013, and continuing until on or about December 5, 2015, in the

District of Columbia and elsewhere, the defendant,

                                     RICHARD HOLMAN,

being a public official, directly and indirectly, corruptly demanded, sought, received, accepted, and

agreed to receive and accept anything of value personally and for any other person and entity, in

return for being influenced in the performance of an official act, and for being induced to do and

omit to do any act in violation of his official duty; that is, HOLMAN, a USDA official, solicited

and accepted things of value from Eric Schneider and Communications Resource, Inc.—to include

concierge medical services, —in return for giving Schneider and Communications Resource, Inc.

a competition advantage in the award of Homeland Security Presidential Directive 12 contracts.

                    (Bribery, in Violation of 18 U.S.C. § 201(b)(2)(A) & (C))
Case 1:21-cr-00202-CJN Document 1 Filed 03/10/21 Page 2 of 2




                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           for the District of Columbia


                     By:   /s/ Elizabeth A. Aloi
                           Elizabeth A. Aloi
                           Assistant United States Attorney
                           Public Corruption and Civil Rights Section
                           U.S. Attorney’s Office for the District of Columbia




                              2
